       Case 9:18-cr-00046-DLC Document 43 Filed 03/19/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                        MISSOULA DIVISION

UNITED STATES OF AMERICA,                        CR 18-46-M-DLC

               Plaintiff,

vs.                                                   ORDER

CAN WHALEY,

              Defendant.



      Counsel for Defendant Can Whaley, having filed an Unopposed Motion to

Allow Video Testimony, and good cause appearing therefore:

      The motion for Kirsten King to testify via video is GRANTED.

      DATED this 19th day of March, 2021.


                              ____________________________________
                              DANA L. CHRISTENSEN
                              UNITED STATES DISTRICT COURT JUDGE




                                      1
